DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 09/28/2021 are being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. There are numerous spelling errors present in the specification. For example, Examiner notes the following: 

- in ¶[0023], the term “monitoring” is misspelled as “monitoing” 
- in ¶[0025], the term “minimize” is misspelled as “minmize” 
- in ¶[00187], the term “rhythmic” is misspelled as “rythmic”
- in ¶[00205], the term “determining” is misspelled as “detemining”
- in ¶[00244], the term “activities” is misspelled as “acitivites”
Although several examples have been given, they may not be a complete listing of all instances and Applicant is hereby requested to carefully review the entire specification and to correct any additional errors which are present.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13, 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Claim 1 currently reads, “an in-ear biosensor system that includes at least one earbud placed at or within an ear canal of an individual.” As it is written, the in-ear biosensor system is directed to and encompassing a human organism. The claim should be written to instead read, “an in-ear biosensor system that includes at least one earbud configured to be placed at or within an ear canal of an individual.” 

Claim 23 currently reads, “in-ear biosensor systems worn by individuals.” Additionally, claim 23 currently reads “left and right earbuds placed at or within ear canals of the individuals.” As it is written, the in-ear biosensor system is directed to and encompassing a human organism. The claim should be written to instead read, “in-ear biosensor systems configured to be worn by individuals” and “left and right earbuds configured to be placed at or within ear canals of the individuals.”

Appropriate correction is required to correct each of the above rejections.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 11 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-8 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12 and 13 are rejected due to their dependency on claim 11. As they are currently written, claims 5-8 and 9-11 are drawn to method steps or actions performed by the “data analysis system.” However, the independent claim (claim 1) is drawn to a system. Claims 5-8 and 9-11 should be reworded to further positively impart a structural aspect to the claims, establishing them as drawn to a system and of the same statutory category as the independent claim. 

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims currently contain the phrase “other defined qualifying criteria.” With regard to claims 6, 8, 16, and 18, as they are written, neither the claims nor the specification provide clarity as to what is encompassed by the phrase “other defined qualifying criteria.” Further clarity is needed to adequately establish the boundaries of the claims. 

Claims 7 and 17 recite the limitation "the need to rest" in lines 3, 2 of the claims.  There is insufficient antecedent basis for the limitations in the claims. The claims should instead be reworded to both state “a need to rest.” As it is written, it is not evident what  need to rest is being referenced as there is no previously cited need to rest. Appropriate correction is required to correct each of the above rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11-15, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aarts (US 20160051150) in view of Flynn (US 20190110774).

Regarding claims 1 and 14, Aarts teaches a cardiovascular monitoring system and method comprising an in-ear biosensor system (Aarts ¶[0002]) that includes at least one earbud placed at or within the ear canal of an individual (Aarts ¶[0038]). Aarts teaches the earbud includes a microphone (Aarts ¶[0031]) configured to detect biosignals including cardiovascular signals (Aarts ¶[0037]). The “microphone” in the Aarts reference is an equivalent element to the vibration sensor in the instant application. Aarts teaches a processing unit that receives biosignals, including cardiovascular signals, from the microphone (Aarts ¶[0036]). In the Aarts reference, the “processing unit” is an equivalent element to the data analysis system in the instant application. Aarts teaches the processing unit (Aarts ¶[0028]) is configured to calculate cardiovascular function measurements of the individual based on the received cardiovascular signals (Aarts ¶[0010], “deriving one or more parameters”’; ¶[0015], list of parameters). 

Aarts teaches that the “processing unit is configured to calculate a blood pressure value using the received acoustic signal (Aarts ¶[0036])” by “deriving one or more parameters from the received acoustic signal; and calculating a blood pressure value based on the one or more derived parameters (Aarts ¶[0010]).” In paragraphs ¶[0026]-¶[0027] of the instant application, Applicant indicates that the process for predicting a blood pressure measurement based on received cardiovascular signals can include the steps of extracting direct and indirect cardiovascular function measurements through various mathematical and statistical operations. With this understanding, one of ordinary skill in the art would recognize that the Aarts performs a similar prediction by manipulating the obtained signals to predict or calculate a blood pressure value. 

Aarts does not teach wherein the sensors contained in the device comprise infrasound sensors that detect biosignals, including cardiovascular signals, from the individual. The invention described in Flynn is drawn to a wearable health monitoring system configured to detect one or more sounds produced by an individual’s body (Flynn abstract). Flynn teaches the implementation of infrasonic signal detection hardware in a wearable system (Flynn ¶[0058]). This hardware can be used for detecting “conditions of the heart and cardiovascular system (Flynn ¶[0021]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acoustic sensor of Aarts with an infrasonic sensor, as taught by Flynn, in order to detect sounds produced by the heart that are below the limit of human hearing (Flynn ¶[0020]). 

Aarts does not teach wherein the cardiovascular monitoring system further comprises a reporting system. Flynn teaches wherein the system reports its findings to an external device (Flynn Fig. 5, 142 (workstation), 152 (remote work station)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the device described in Aarts to output its findings as depicted in Flynn in order to make the findings of the system usable for an individual, physician, or caretaker. 

Regarding claim 2, Aarts teaches the wherein processing unit is included within the biosensor system (Aarts ¶[0036]). 

Regarding claims 3 and 15,  Aarts teaches the use of sensors to detect signals associated with the cardiovascular activity of an individual and a data analysis system that calculates cardiovascular function measurements based on the received signals, as described in detail above. Additionally, Aarts teaches wherein the detected signals can be measured over a specified period of time (Aarts ¶[0040]). Aarts does not teach wherein the system further comprises an electrocardiography (EKG) detection system that detects EKG signals associated with cardiovascular activity of the individual and sends the EKG signals to the data analysis system. Aarts does not teach wherein the data analysis system calculates additional cardiovascular function measurements based on the EKG signals. 

Flynn teaches “one or more second sensors that detect and process an EKG output” can be used “in combination with the “infrasound-type” sensors in the wearable health-monitoring device(s) (Flynn Claim 22).” The data gathered from the EKG system can be analyzed to further “enable the precise time-related correlation (of) infrasound information from the heart (Flynn ¶[0021]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the acoustic sensor system described in Aarts with the EKG sensor described in Flynn in order to, as Flynn described previously, apply a timing metric to the gathered acoustic data.

Regarding claims 11 and 20, Aarts teaches wherein the data analysis system creates a machine learning model from training data (Aarts ¶[0029]), and applies cardiovascular signals (Aarts ¶[0060]) and the calculated cardiovascular function measurements of an individual as an input to the model to obtain the predicted blood pressure measurements of the individual (Aarts ¶[0057]). 

Regarding claims 12 and 21, Aarts teaches wherein the training data includes anonymized versions of calculated cardiovascular function measurements (Aarts ¶[0058]) and cardiovascular signals (Aarts ¶[0057], equivalent to “acoustic signals”) copied from the medical records of “a large number of subjects”, along with corresponding reference blood pressure measurements of the “large number of subjects” obtained from one or more reference blood pressure monitoring methods (Aarts ¶[0057]).   

Regarding claims 13 and 22, Aarts teaches wherein the training data includes cardiovascular function measurements and corresponding blood pressure measurements (Aarts ¶[0058]). Aarts does not explicitly teach wherein the cardiovascular function measurements and corresponding blood pressure measurements could be calculated using one or more blood pressure models. One of ordinary skill in the art could know to utilize training data comprising model data in order to have an optimized data set with less noise or outlier data. 

Regarding claim 24, Aarts teaches a cardiovascular analysis system comprising an in-ear biosensor system (Aarts ¶[0002]) that includes at least one earbud placed at or within the ear canal of an individual (Aarts ¶[0038]). Aarts teaches the earbud includes a microphone (Aarts ¶[0031]) configured to detect biosignals including cardiovascular signals (Aarts ¶[0037]). The “microphone” in the Aarts reference is an equivalent element to the vibration sensor in the instant application. Aarts teaches a processing unit that receives biosignals, including cardiovascular signals, from the microphone (Aarts ¶[0036]). In the Aarts reference, the “processing unit” is an equivalent element to the data analysis system in the instant application. Aarts teaches the processing unit (Aarts ¶[0028]) is configured to calculate cardiovascular function measurements of the individual based on the received cardiovascular signals (Aarts ¶[0010], “deriving one or more parameters”’; ¶[0015], list of parameters). Aarts teaches wherein the data analysis system creates a machine learning model from training data (Aarts ¶[0029]), and applies cardiovascular signals (Aarts ¶[0060]) and the calculated cardiovascular function measurements of an individual as an input to the model to obtain the predicted blood pressure measurements of the individual (Aarts ¶[0057]). 

Aarts does not teach wherein the sensors contained in the device comprise infrasound sensors that detect biosignals, including cardiovascular signals, from the individual. Flynn teaches the implementation of infrasonic signal detection hardware in a wearable system (Flynn ¶[0058]). This hardware can be used for detecting “conditions of the heart and cardiovascular system (Flynn ¶[0021]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the acoustic sensor of Aarts with an infrasonic sensor, as taught by Flynn, in order to detect sounds produced by the heart that are below the limit of human hearing (Flynn ¶[0020]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aarts (US 20160051150) in view of Flynn (US 20190110774) as applied to claim 3 above, and further in view of Kirszenblat (US 20180235540 - cited by Applicant).

Regarding claim 4, the elements of claim 3 are rejected as described above. Aarts as modified by Flynn teaches the simultaneous collection of EKG and infrasonic data described in detail above. Aarts as modified by Flynn does not particularly teach wherein the ECG detection system is located within the biosensor system.  However, Aarts does teach providing the microphone and processing unit in a single device (Aarts ¶[0043]). Further, the invention described in Kirszenblat is drawn to an in-ear biosensor system and method (Kirszenblat ¶[0039]) for estimating an individual’s blood pressure measurement (Kirszenblat ¶[0069]) using cardiovascular function measurements derived from cardiovascular signals (Kirszenblat ¶[0067]) . Kirszenblat teaches a conductive ear tip “used to determine an ECG (Kirszenblat ¶[0045])” of an individual. It is well known in the art that an EKG is equivalent to an ECG, both acronyms stand for electrocardiogram. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biosensor system described in Aarts as modified by Flynn with the placement of the ECG sensor described in Kirszenblat in order to reduce the number of devices an individual is required to maintain and keep track of. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aarts (US 20160051150) in view of Flynn (US 20190110774) as applied to claim 3 above, and further in view of Wei (US 20170347895).

Regarding claim 5, the elements of claim 3 are rejected as described above. The invention described in Arts teaches the collection of data associated with cardiovascular signals, calculated cardiovascular function measurements, and predicted blood pressure measurements as described above. The invention described in Aarts as modified by Flynn teaches the collection of data associated with the ECG of an individual as described above. Aarts does not teach wherein the data analysis system updates the medical record of the individual over time with the cardiovascular signals, ECG signals, calculated cardiovascular function measurements, and predicted blood pressure measurements.

The invention described in Wei is drawn to a “method and system for estimating or monitoring the health condition of a subject (Wei abstract)” wherein data is obtained from an individual and analyzed to extract physiological parameters of interest (Wei ¶[0004]) including blood pressure (Wei ¶[0055]). Wei teaches wherein information or data related to the system can be sent to a health information management engine. The information and data sent to the health information management engine can include physiological information, and analytical results generated by the system (Wei ¶[0074]). The health information management system is equivalent to a medical record, as it contains medical information and has restricted access (Wei ¶[0074]). It would have been obvious to one ordinary skill the art before the effective filing date of the claimed invention to allow for the outputs of the system described in Aarts as modified by Flynn to be sent to a subject’s medical record, as described in the process outlined in Wei, to ensure all caregivers and providers associated with an individual are fully informed of their medical status.

Claims 6-7, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aarts (US 20160051150) in view of Flynn (US 20190110774) as applied to claims 1 and 14 above, and further in view of Wei (US 20170347895).

	Regarding claim 10, the elements of claim 1 are rejected as described above. The invention described in Arts teaches the collection of data associated with cardiovascular signals, calculated cardiovascular function measurements, and predicted blood pressure measurements as described above. Aarts does not teach wherein the data analysis system updates the medical record of the individual over time with the cardiovascular signals, calculated cardiovascular function measurements, and predicted blood pressure measurements.
 
The invention described in Wei is drawn to a “method and system for estimating or monitoring the health condition of a subject (Wei abstract)” wherein data is obtained from an individual and analyzed to extract physiological parameters of interest (Wei ¶[0004]) including blood pressure (Wei ¶[0055]). Wei teaches wherein information or data related to the system can be sent to a health information management engine. The information and data sent to the health information management engine can include physiological information, and analytical results generated by the system (Wei ¶[0074]). The health information management system is equivalent to a medical record, as it contains medical information and has restricted access (Wei ¶[0074]). It would have been obvious to one ordinary skill the art before the effective filing date of the claimed invention to allow for the outputs of the system described in Aarts as modified by Flynn to be sent to a subject’s medical record, as described in the process outlined in Wei, to ensure all caregivers and providers associated with an individual are fully informed of their medical status. 

	Regarding claims 6 and 16, the elements of claim 1 are rejected as described above. Aarts teaches the “processing unit is configured to calculate a blood pressure value using the received acoustic signal (Aarts ¶[0036])” by “deriving one or more parameters from the received acoustic signal; and calculating a blood pressure value based on the one or more derived parameters (Aarts ¶[0010]).”  Aarts teaches wherein one of the derived parameters includes the heart rate of the individual (Aarts ¶[0015]). Aarts does not teach wherein the data analysis system compares the calculated cardiovascular function measurements to stored standard normal ranges and individual-specific normal ranges, identifies possible heart conditions based on the comparisons and other defined qualifying criteria, and notifies the subject or a medical professional in response.

The invention described in Wei teaches a system for comparing the physiological parameters of an individual to an established threshold and triggering an alert if the physiological parameter exceeds said threshold (Wei ¶[0068]). Wei teaches wherein the system compares the received heart rate measurement (Wei ¶[0068]) to a stored standard normal range (Wei ¶[0223], “normal range)). Additionally, Wei teaches the obtained measurements can be compared to individual-specific normal ranges (Wei ¶[0223], “a threshold set by the subject or a user other than the subject”). Finally, Wei teaches wherein the system identifies possible heart conditions based on the comparisons, and other defined qualifying criteria (Wei ¶[0070]), and notifies the individual or a medical professional in response (Wei ¶[0102], “doctor-patient relationship”). It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to incorporate the data processing method described in Wei with the data described in Aarts as modified by Flynn, including the calculated cardiovascular function measurements, in order to automate and streamline the heart disease diagnosis process, ensuring patients are treated in a timely manner.

	Regarding claims 7 and 17, the elements of claim 6 and 16 are rejected as described above. The invention described in Wei teaches a system for comparing the physiological parameters of an individual to an established threshold and triggering an alert if the physiological parameter exceeds said threshold (Wei ¶[0068]). Wei teaches wherein the alert could comprise a reminder to rest (Wei ¶[0068]). It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to incorporate the notification type described in Wei with the comparison system described in Aarts as modified by Flynn further in view of Wei in order to encourage individuals to be active participants in their own clinical care.

Claims 8-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aarts (US 20160051150) in view of Flynn (US 20190110774) as applied to claims 1 and 14 above, and further in view of Tran (US 20180001184 - cited by Applicant) further in view of Wei (US 20170347895).

Regarding claims 8 and 18, the elements of claim 1 and 14 are rejected as described above. Aarts teaches the “processing unit is configured to calculate a blood pressure value using the received acoustic signal (Aarts ¶[0036])” by “deriving one or more parameters from the received acoustic signal; and calculating a blood pressure value based on the one or more derived parameters (Aarts ¶[0010]).”  Aarts does not teach wherein the data analysis system compares the predicted blood pressure measurements to stored standard normal ranges and individual-specific normal ranges, identifies possible heart conditions including hypertension and hypotension based on the comparisons and other defined qualifying criteria, and notifies the subject or a medical professional in response.

An element of the invention described in Tran is drawn to a patient profile management system used to store and process an individual’s health care information. Tran teaches a data analysis system configured to compare obtained blood pressure measurements to stored standard normal ranges that are determined “without reference to a patient profile (Tran ¶[0289]).” Additionally, Tran teaches the obtained blood pressure measurements can be compared to individual-specific normal ranges (Tran ¶[0289]). Finally, Tran teaches wherein the data analysis system identifies possible heart conditions, including hypertension, based on the comparisons (Tran ¶[0289]) and other defined qualifying criteria (Tran ¶[0296]), and notifies the individual or a medical professional in response (Tran ¶[0290]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing method described in Tran with the predicted blood pressure measurements described in Aarts as modified by Flynn the in order to automate and streamline the hypertension diagnosis process, ensuring patients are treated in a timely manner.

Tran does not teach wherein the system is configured to identify hypotension. The invention described in Wei teaches a system for comparing the physiological parameters of an individual to an established threshold and triggering an alert if the physiological parameter exceeds said threshold (Wei ¶[0068]).  Wei teaches wherein the system is configured to identify an abnormal health status related to hypotension. It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to incorporate the hypotension detection ability described in Wei with the diagnostic system described in Aarts-Tran in order to automate and streamline the hypotension diagnosis process, ensuring patients are treated in a timely manner.
 
Regarding claims 9 and 19, the system described in Aarts as modified by Tran teaches wherein the analysis of patient data, as described in claims 8 and 18, can trigger a recommendation (Tran ¶[0299]) to the individual. The system described in Aarts as modified by Tran does not teach wherein the data analysis system can recommend an individual engage in self-help activities including stress management. 

The invention described in Wei teaches a system for comparing the physiological parameters of an individual to an established threshold and triggering an alert if the physiological parameter exceeds said threshold (Wei ¶[0068]). Wei teaches wherein if the health condition of an individual is poor, a recommendation may be made prompting the individual to adjust their work schedule (Wei ¶[0125]). It is being interpreted that adjusting an individual’s work schedule is a form of stress management. It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to incorporate the notification type described in Wei with the alerting system described in Aarts-Tran in order to encourage individuals to be active participants in their own clinical care.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aarts (US 20160051150) in view of Flynn (US 20190110774) further in view of Wei (US 20170347895).

Regarding claim 23, Aarts teaches a cardiovascular monitoring system and method comprising an in-ear biosensor system (Aarts ¶[0002]) that can be integrated into a left and right earbud placed at or within the ear canal of an individual (Aarts ¶[0038], “two in-ear microphones are provided to simultaneously measure an acoustic signal in each ear of the subject”). Aarts teaches the earbud includes a microphone (Aarts ¶[0031]) configured to detect biosignals including cardiovascular signals (Aarts ¶[0037]) in each of the earbuds (Aarts ¶[0038]). The “microphone” in the Aarts reference is an equivalent element to the vibration sensor in the instant application. Aarts teaches a processing unit that receives biosignals, including cardiovascular signals, from the microphone (Aarts ¶[0036]). In the Aarts reference, the “processing unit” is an equivalent element to the data analysis system in the instant application. Aarts teaches the processing unit (Aarts ¶[0028]) is configured to calculate cardiovascular function measurements of the individual based on the received cardiovascular signals (Aarts ¶[0010], “deriving one or more parameters”’; ¶[0015], list of parameters). 

Aarts teaches that the “processing unit is configured to calculate a blood pressure value using the received acoustic signal (Aarts ¶[0036])” by “deriving one or more parameters from the received acoustic signal; and calculating a blood pressure value based on the one or more derived parameters (Aarts ¶[0010]).” In paragraphs ¶[0026]-¶[0027] of the instant application, Applicant indicates that the process for predicting a blood pressure measurement based on received cardiovascular signals can include the steps of extracting direct and indirect cardiovascular function measurements through various mathematical and statistical operations. With this understanding, one of ordinary skill in the art would recognize that the Aarts performs a similar prediction by manipulating the obtained signals to predict or calculate a blood pressure value. 

Aarts does not teach wherein the sensors contained in the device comprise infrasound sensors that detect biosignals, including cardiovascular signals, from the individual. The invention described in Flynn is drawn to a wearable health monitoring system configured to detect one or more sounds produced by an individual’s body (Flynn abstract). Flynn teaches the implementation of infrasonic signal detection hardware in a wearable system (Flynn ¶[0058]). This hardware can be used for detecting “conditions of the heart and cardiovascular system (Flynn ¶[0021]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the infrasonic sensors described in Flynn with the in-ear system described in Aarts in order to detect sounds produced by the heart that are below the limit of human hearing (Flynn ¶[0020]). This increase in sound detection sensitivity and range can further make the blood pressure predictions more accurate because a wider range of heart sounds can be measured.  

Aarts does not teach an application server that validates each of the individuals as authorized users of the system. Wei teaches an interaction unit comprising an interactive interface that receives information regarding the health of an individual (Wei ¶[0086]). The “interaction unit” described in the Wei reference is an equivalent element to the “application server” in the instant application. The interaction unit further comprises an identity verification unit to verify the identity of users of the system (Wei ¶[0086], Fig. 4-A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an application server described in Wei with the system described in Aarts in order to ensure all caregivers and providers associated with an individual are fully informed of their medical status. Additionally, it would have been obvious for the application sever to validate authorized users of the system in order to comply with patient privacy regulations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/E.C.C./Examiner, Art Unit 3791